United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH TEXAS HEALTH CLINIC SYSTEM,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-923
Issued: January 4, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 25, 2009 appellant, through her attorney, filed a timely appeal from the
June 13, 2008 and January 9, 2009 merit decisions of the Office of Workers’ Compensation
Programs denying her recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant sustained a recurrence of disability commencing
September 3, 2007 causally related to her May 25, 2007 injury.
FACTUAL HISTORY
On January 23, 2008 appellant, then a 40-year-old medical support assistant, filed a claim
alleging injury to her back on May 25, 2007 when she attempted to sit on a chair and slipped,
falling to the floor on her buttocks. She did not stop work. The record indicates that, on May 29,
2007, appellant was treated at the employing establishment health unit and lumbosacral x-rays

were obtained. The staff radiologist interpreted the studies as normal with no evidence of
fracture or dislocation and normal vertebral spacing and alignment. Appellant subsequently
stopped work on September 3, 2007.1 By letter dated March 12, 2008, the Office accepted her
claim for brachial, thoracic and lumbosacral neuritis and radiculitis.
On March 13, 2008 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period commencing September 3, 2007. In disability certificates dated September 10, 17 and
October 29, 2007, Dr. Pierre Herding, a Board-certified neurologist, stated that appellant
experienced neck and shoulder pain. He indicated that she was totally disabled from
September 10 to November 5, 2007. In disability certificates dated November 5 and 19, 2007,
Dr. Herding noted that it was undetermined when appellant could return to work.
The record reflects that appellant came under the treatment of Dr. Ronnie D. Shade, a
Board-certified orthopedic surgeon. On January 17, 2008 Dr. Shade obtained a magnetic
imaging resonance (MRI) scan of the lumbar spine that revealed a small central disc extrusion at
L5-S1 with a possible minimal compression on the bilateral S1 nerve root. His treatment records
advised that appellant sustained a lumbar disc extrusion at L5-S1 and chronic lumbar strain with
bilateral lower extremity radiculopathy. Dr. Shade stated that she was totally disabled for work.
He recommended that the Office accept appellant’s claim for lumbar disc extrusion at L5-S1.
Appellant was referred by Dr. Shade to Dr. Stephen J. Becker, Board-certified in physical
medicine and rehabilitation. In a February 8, 2008 report, Dr. Becker noted that appellant had “a
long history of both upper and lower extremity symptoms of pain and radiating numbness. This
subsequently worsened after falling to her buttocks on May 25, 2007 from a rolling chair.”
Dr. Becker advised that appellant complained of cervical pain radiating into her left upper
extremity and lumbar pain radiating into both lower extremities. He reviewed electrodiagnostic
testing of the left upper and lower extremities, finding cervical and lumbar radiculopathy.
In a letter dated May 7, 2008, the Office addressed the factual and medical evidence
appellant needed to submit to establish her recurrence of disability claim. In a May 8, 2008
response, appellant stated that she worked following the May 25, 2007 employment injury but
was unable to continue working by September 2007. She submitted a September 6, 2007
treatment note from the employing establishment health clinic that listed treatment for cervical
and shoulder pain.
In an April 21, 2008 report, Jesse C. Ingram, Ph.D., a clinical psychologist, reviewed a
history of appellant’s May 25, 2007 injury and medical treatment. After listing his findings on
psychological examination, he diagnosed pain disorder associated with both psychological
factors and chronic general medical condition on Axis I, severe depressive disorder on Axis II,
lumbar disc extrusion at L5-S1 and chronic lumbar strain with bilateral lower extremity
radiculopathy on Axis III, severe family and employment stressors on Axis IV and a global
assessment functioning (GAF) score of 48 on Axis V.

1

The Office denied appellant’s claim for continuation of pay, noting that her claim was not filed within 30 days
of the date of injury.

2

In an April 18, 2008 report, Dr. Aaron T. Lloyd, a Board-certified anesthesiologist,
reviewed the history of injury and medical treatment. On examination, he noted essentially
normal findings with significant spasm of the lumbar paraspinal muscles, limited extension
secondary to spasm and pain radiating down the legs with forward flexion and on positive
straight leg raising. An MRI scan of the cervical spine revealed a C5-6 disc protrusion. An MRI
scan of the lumbar spine showed a two millimeter disc herniation at L5-S1. Electromyogram and
nerve conduction velocity studies (EMG/NCV) were consistent with C6 and L5 radiculitis.
Dr. Lloyd opined that appellant sustained a work-related injury with radicular symptoms. On
May 12, 2008 appellant underwent a lumbar epidural steroid injection at L5-S1 under
fluoroscopy.
A May 13, 2008 report from Michele Steffek, a physician’s assistant, addressed
appellant’s accepted employment-related conditions. She stated that Cymbalta was medically
necessary for the treatment of pain.
In a May 27, 2008 report, Dr. Leeroy McCurley, a family practitioner, stated that
appellant’s back, neck and ankle pain were treated with medication and physical therapy.
By decision dated June 13, 2008, the Office denied appellant’s recurrence of disability
claim. It found that the medical evidence was insufficient to establish that she was totally
disabled commencing September 3, 2007 due to her May 25, 2007 injury.
In a July 11, 2008 letter, appellant, through counsel, requested a telephonic hearing
before an Office hearing representative. She submitted a May 23, 2008 report from Dr. Lloyd
who noted that her employment-related conditions had not significantly improved following
epidural steroid injection. Dr. Lloyd reiterated that appellant had lumbar and cervical herniated
discs. On June 25, 2008 he stated that appellant underwent a left nerve root block at C6-7. In a
November 11, 2008 letter, Dr. Lloyd stated that, at the time of his last examination on July 16,
2008, appellant had definitive findings of disc protrusion and right C6 radiculopathy.
On July 9, 2008 Dr. Shade reviewed appellant’s medical treatment. On physical
examination he noted spasms in the left trapezial and parascapular region secondary to the
June 25, 2008 injection. Dr. Shade advised that, since the injection, appellant was unable to
return to work and was totally disabled until further evaluation. His subsequent treatment
records reiterated that she remained totally disabled. Dr. Shade diagnosed appellant as having
carpal and cubital tunnel syndrome, enthesopathy of the elbow, impingement syndrome, shoulder
tendinitis, myofasciitis -- para scapula, medial and lateral meniscus tear, chondromalacia of the
patella, Achilles tendinitis, ankle sprain/strain and joint pain with arthralgia.
A July 9, 2008 report from Gwen Brown, a registered nurse, noted that appellant had a
history of cervical and lumbar disc herniation with radicular symptoms. In a December 3, 2008
report, Ms. Brown stated that appellant suffered from worsening left upper extremity pain,
numbness and weakness with known cervical disc herniation.
In a July 18, 2008 report, Dr. Ingram advised that appellant could not work through at
least September 15, 2008 due to her participation in a pain management program. In subsequent
reports he restated his diagnoses and addressed her pain management treatment. On August 21,

3

2008 Dr. Ingram noted that appellant experienced decreased pain coping skills and sleep
disturbance, increased chronic pain, anxiety and severe depression related to her injury and
family stressors. This disabled her from work.
In a July 22, 2008 report, Dr. Charles E. Willis, II, a Board-certified anesthesiologist,
provided essentially normal findings on physical examination with decreased range of motion of
the cervical and lumbar spines, decreased sensation in the left upper and lower extremities and
decreased motor function of the left upper extremity. He diagnosed chronic neck and low back
pain, cervical disc displacement and radiculopathy and lumbar radiculopathy. On August 12,
2008 Dr. Willis related that appellant had poor tolerance to certain pain medications.
In reports dated July 21 to August 21, 2008, Dr. Santiago, a chiropractor, stated that
appellant was not physically active due to persistent pain. Appellant made some progress since
participating in a pain management program.
In a December 3, 2008 report, Dr. Herding stated that appellant experienced persistent
left upper extremity pain of unknown etiology.
In a December 15, 2008 report, Dr. Ronald J. Washington, a Board-certified internist,
reviewed the history of appellant’s May 25, 2007 employment injury and medical treatment.
Appellant complained of pain in her neck, shoulders, right arm and ankle. Dr. Washington
diagnosed cervical/lumbar injuries and left shoulder enthesopathy with disability due to painful
impairment in strength, endurance and flexibility. He opined that she was totally disabled.
During a November 3, 2008 telephonic hearing, appellant testified that following her
injury on May 25, 2007 she returned to regular work duty on May 28, 2007. She was off work
intermittently in July and August 2007 due to pain she experienced while working. On
August 21, 2007 appellant was sent home by a physician’s assistant at the employing
establishment health unit.
By decision dated January 9, 2009, an Office hearing representative affirmed the June 13,
2008 decision. He found that the medical evidence was insufficient to establish that appellant’s
disability commencing September 3, 2007 was due to her accepted injury.
LEGAL PRECEDENT
A recurrence of disability is the inability to work after an employee has returned to work,
caused by a spontaneous change in a medical condition, which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment, which
caused the illness. The term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.2
2

20 C.F.R. § 10.5(x).

4

A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS
The Office accepted that appellant sustained brachial, thoracic and lumbosacral neuritis
and radiculitis in the May 25, 2007 injury. She returned to her regular duties as of
May 28, 2007. Appellant subsequently stopped work on September 3, 2007 and claimed total
disability for work due to her accepted claim. The Board finds that she failed to submit
sufficient medical evidence to establish that her disability commencing that date is attributable to
her accepted conditions.
The Board notes that appellant did not stop work contemporaneous to the May 25, 2007
injury. The evidence reflects that she worked at her regular duties until she stopped work on
September 3, 2007. The medical evidence of record lacks a well-reasoned medical report from
any of appellant’s attending physicians addressing how her disability for work is due to the
accepted injury. Such medical explanation is crucial to her claim, as the medical evidence
reflects that she had a “long history” of upper and lower extremity complaints preexisting the
3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

6

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

5

injury at work. This is an aspect of her case that has not been adequately addressed in the
records submitted.
Dr. Herding submitted disability certificates dated September 10 to November 19, 2007,
noting that appellant had neck and shoulder pain and was totally disabled. On December 3, 2008
he noted that appellant’s left upper extremity symptoms were of unknown etiology. Similarly,
Dr. Lloyd provided disability certificates in 2008 advising that appellant underwent epidural
steroid injections without significant improvement and had a C6-7 nerve root block. He advised
that she was totally disabled. Dr. Lloyd subsequently advised that diagnostic studies revealed a
C5-6 disc protrusion and a disc herniation at L5-S1. He provided lumbar epidural injections in
treatment of appellant’s radicular symptoms. However, neither physician provided any
explanation of how appellant’s disability in September 2007 or in 2008 was caused or
contributed to by the accepted radiculitis or neuritis conditions. The reports fail to provide a full
history of appellant’s upper or lower extremity conditions or address whether any preexisting
conditions were aggravated by the fall she sustained at work. A mere medical conclusion
without rationale for the opinion reached is of diminished probative value.10 Dr. Lloyd failed to
address whether the disc herniations found in early 2008 preexisted the employment injury or
whether they were first diagnosed after appellant’s fall at work.11 The evidence from
Dr. Herding and Dr. Lloyd is insufficient to establish appellant’s claim.
Appellant was treated by Dr. Shade who noted that a January 17, 2008 MRI scan
revealed a small central disc herniation at L5-S1 and that she experienced bilateral lower
extremity radiculopathy for which she was disabled. In July 2008, Dr. Shade noted muscle
spasms in the region secondary to the June 25, 2008 steroid injection. He also diagnosed several
conditions not accepted by the Office as related to the May 25, 2007 injury, including carpal and
cubital tunnel syndrome, enthesopathy of the elbows, medial and lateral meniscus tears and
Achilles tendinitis. As noted, Dr. Becker obtained a “long history” of upper and lower extremity
symptoms and complaints. The reports submitted by Dr. Shade do not provide any further detail
as to appellant’s medical treatment prior to the accepted injury such that they do not provide a
full or accurate history.12 He did not adequately address how appellant’s disability as of
September 3, 2007 or medical treatment related to those conditions accepted by the Office, rather
than the other physical conditions he diagnosed. The Board has held that rationalized medical
evidence is an opinion from a physician which is based on a complete and accurate factual and
medical background of the claimant, findings on physical examination and diagnostic testing and
one of reasonable medical certainty in explaining how the accepted incident or employment
factor caused disability for work.13 The reports of Dr. Shade are of reduced probative value as
they are based on an incomplete medical history and do not explain how she was able to continue
in her employment from May 29 until September 3, 2007. He does not adequately address any
10

See Beverly A. Spencer, 55 ECAB 501 (2004).

11

The delay in diagnostic testing raises a question as to whether the conditions found are attributable to the
accepted employment injury. See Mary A. Ceglia, 55 ECAB 626 (2004).
12

See John W. Montoya, 54 ECAB 306 (2003). Medical reports based on an incomplete or inaccurate history are
of reduced probative value.
13

See Betty J. Smith, 54 ECAB 174 (2002).

6

bridging symptoms between the accepted injury and her medical treatment or disability on or
after the date she stopped work.14 This renders Dr. Shade’s opinion on causal relationship of
limited probative value.
Dr. Ingram, a clinical psychologist, treated appellant in April 2008 and made findings on
psychological examination. He diagnosed pain disorder associated with psychological factors
and a chronic medical condition and noted severe family and employment stressors. Dr. Ingram
advised that appellant was disabled due to her condition, noting that she was attending a pain
management program. His reports share the same deficiencies as noted with Dr. Shade. They
lack a detailed history of appellant’s upper or lower extremity conditions or any explanation of
how appellant’s accepted injury resulted in her disability on September 3, 2003 or the emotional
condition for which Dr. Ingram first treated her in 2008. Appellant has the burden of
establishing that her fall of May 25, 2007 caused or contributed to the emotional condition for
which Dr. Ingram provided treatment as it is not a condition accepted by the Office in this case.15
The family and work stressor referenced by Dr. Ingram are not well explained in his reports.
This further reduces the probative value of his opinion on appellant’s capacity for work and
disability for the period claimed.
The remainder of the medical evidence submitted is also insufficient to establish that
appellant sustained a recurrence of disability. Dr. Washington reviewed a history of appellant’s
May 25, 2007 injury and diagnosed cervical and lumbar conditions and left shoulder
enthesopathy for which she was disabled. Dr. Willis found essentially normal findings on
physical examination and diagnosed chronic neck and low back pain, cervical disc displacement
and radiculopathy and lumbar radiculopathy. Dr. McCurley noted only that appellant was
treated for her symptoms with medication and physical therapy. None of these physicians
addressed the issue of how her disability for work on September 3, 2007 related to her accepted
claim. The Board has held that the weight of medical opinion is not supported by the number of
physicians of record. Rather, it is based on the opportunity for and thoroughness of the medical
examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history and the care brought to the analysis in medical rationale expressed in support of
the opinion on causal relationship.16 Applying this standard, the medical reports of these
attending physicians must be found of reduced probative value.
The evidence from Ms. Steffek, a physician’s assistant, and Ms. Brown, a registered
nurse, is of no probative value in establishing appellant’s claim. Neither a physician’s assistant17
nor a nurse18 is a “physician” as defined under the Federal Employees’ Compensation Act.
Moreover, the term “physician” under 8101(2) includes chiropractors only to the extent that their
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
14

See Ricky S. Storms, supra note 5.

15

See Jaya K. Asaramo, 55 ECAB 200 (2004).

16

See John D. Jackson, 55 ECAB 465 (2004).

17

5 U.S.C. § 8101(2); Roy L. Humphrey, 57 ECAB 238, 242 (2005).

18

5 U.S.C. § 8101(2); G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007).

7

correct a subluxation as demonstrated by x-ray to exist.19 As Dr. Santiago did not diagnose a
spinal subluxation based on x-ray, he is not a physician as defined and his reports are not
probative on the issue of appellant’s disability commencing September 3, 2007.20
Appellant has failed to submit rationalized medical evidence establishing that her
disability commencing September 3, 2007 resulted from the accepted injury.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a recurrence of
disability commencing September 3, 2007 causally related to her May 25, 2007 injury.
ORDER
IT IS HEREBY ORDERED THAT the January 9, 2009 and June 13, 2008 decisions of
the Office of Workers’ Compensation Programs be affirmed.
Issued: January 4, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

19

5 U.S.C. § 8101(2); see Paul Foster, 56 ECAB 208 (2004).

20

See Michelle Salazar, 54 ECAB 523 (2003).

8

